Citation Nr: 0611416	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  02-15 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 60 
percent for coronary artery disease.  

2.  Entitlement to higher initial ratings for diabetes 
mellitus, evaluated as 20 percent disabling from May 1, 2001, 
to October 26, 2004, 40 percent disabling from October 27, 
2004, to July 26, 2005, and 60 percent disabling since July 
27, 2005.  

3.  Entitlement to higher initial ratings for peripheral 
neuropathy of the right lower extremity, evaluated as 10 
percent disabling from May 1, 2001, to October 26, 2004, and 
40 percent disabling since October 27, 2004.  

4.  Entitlement to higher initial ratings for peripheral 
neuropathy of the left lower extremity, evaluated as 10 
percent disabling from May 1, 2001, to October 26, 2004, and 
40 percent disabling since October 27, 2004.  

5.  Entitlement to an effective date earlier than February 1, 
1995, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  

6.  Entitlement to an effective date earlier than December 
21, 2001, for adding a dependent child.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran had active service from August 1963 to June 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions rendered by the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

These matters were previously remanded by the Board in April 
2004.  

The issue of entitlement to an effective date earlier than 
December 21, 2001, for adding a dependent child is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  There is no objective clinical evidence of chronic 
residual congestive heart failure, a workload of 3 METs or 
less, or left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  

2.  Prior to October 27, 2004, diabetes mellitus required 
insulin and a restricted diet, but not the regulation of 
occupational and recreational activities.  

3.  For the period from October 27, 2004 to July 26, 2005, 
diabetes mellitus required insulin, restricted diet, and 
regulation of activities.  

4.  Since July 27, 2005, diabetes mellitus requires insulin, 
restricted diet, regulation of activities, results in 
episodes of hypoglycemic reactions, but without episodes of 
ketoacidosis, diabetic-related hospitalizations, or requiring 
weekly visits to a diabetic care provider.  

5.  For the period prior to October 27, 2004, peripheral 
neuropathy of the right and left lower extremities was 
manifested by mildly abnormal EKG findings and sensory 
disturbances.  

6.  Since October 27, 2004, peripheral neuropathy of the 
right and left lower extremities is manifested by moderately 
severe incomplete paralysis of the sciatic nerve, and mild 
atrophy in the thigh muscles.  

7.  The veteran filed his initial claim seeking entitlement 
to service connection for PTSD in March 1995.  Evidence 
associated with the claim showed that he had PTSD-like 
symptoms since February 1, 1995.  There is no evidence of an 
earlier claim for PTSD.  The record does not reflect that the 
veteran met all eligibility criteria for the establishment of 
service connection for PTSD as of April 11, 1980.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 60 percent for coronary artery disease are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.104, 
Diagnostic Code 7005 (2005).  

2.  The criteria for an initial evaluation for diabetes 
mellitus, in excess of 20 percent from May 1, 2001 to October 
26, 2004, 40 percent from October 27, 2004 to July 26, 2005 
and 60 percent since July 27, 2005 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.119, 
Diagnostic Code 7913 (2005).  

3.  The criteria for an initial evaluation for peripheral 
neuropathy of the right lower extremity in excess of 10 
percent prior to October 27, 2004, and in excess of 40 
percent since October 27, 2004 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, 
Diagnostic Code 8599-8520 (2005).  

4.  The criteria for an initial evaluation for peripheral 
neuropathy of the left lower extremity in excess of 10 
percent prior to October 27, 2004, and in excess of 40 
percent since October 27, 2004 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, 
Diagnostic Code 8599-8520 (2005).  

5.  The claim for an effective date prior to February 1, 
1995, for the grant of service connection for PTSD is without 
legal merit.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.114(a), 3.400 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Initially, the Board must consider whether VA has complied 
with relevant law and regulation concerning the duties to 
notify and assist an appellant in the development of their 
claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions under applicable 
law and regulations.  In an August 2004 letter, the RO 
advised the appellant of what evidence, if any, was necessary 
to substantiate his claim and it indicated which portion of 
that evidence the appellant was responsible for sending to VA 
and which portion of that evidence VA would attempt to obtain 
on behalf of the appellant.  The veteran was advised to 
submit any evidence in support of the claims.  Finally, the 
letter advised the veteran of the evidence it had received in 
connection with the claims.  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Based on the above, the 
Board concludes that the defect in the timing of the notice 
is harmless error. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
claim for service connection.  As indicated above, there has 
been substantial compliance with all pertinent VA law and 
regulations, and to move forward with this claim would not 
cause any prejudice to the appellant. 

In addition, it appears that all necessary development has 
been completed.  The veteran identified VA outpatient 
treatment records in connection with the claims.  The RO has 
obtained the treatment records.  In addition, the veteran was 
afforded VA examinations, as described in greater detail 
below. 

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluations assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126. 



Evaluation of Coronary Artery Disease

The veteran contends that a higher initial disability rating 
is warranted for service-connected coronary artery disease.  
In this matter, the RO has assigned an initial 60 percent 
disability rating for the disability.  The disability is 
rated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005.  

700
5
Arteriosclerotic heart disease (Coronary artery 
disease):
Ratin
g

With documented coronary artery disease resulting in:

Chronic congestive heart failure, or; workload of 
3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction 
of less than 30 percent
100

More than one episode of acute congestive heart 
failure in the past year, or; workload of greater 
than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent
60

Workload of greater than 5 METs but not greater 
than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray
30

Workload of greater than 7 METs but not greater 
than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication 
required
10
Note: If nonservice-connected arteriosclerotic heart disease 
is superimposed on service-connected valvular or other non-
arteriosclerotic heart disease, request a medical opinion as 
to which condition is causing the current signs and symptoms.
38 C.F.R. § 4.104, Diagnostic Code 7005 (2005)

In this matter, the veteran's VA treatment records due not 
show evidence of chronic congestive heart failure or an 
ejection fraction of less than 30 percent.  A VA treatment 
note in December 2000 noted an ejection fraction of 43 
percent.  There was no active ischemia.  He had normal sinus 
rhythm and normal EKG.  A myocardial perfusion study in 
October 2002 noted an ejection fraction of 41 percent.  
Finally, an echocardiogram in July 2005 revealed an ejection 
fraction of 58 percent.  The examiner in July 2005 was unable 
to perform metabolic equivalent testing due to the veteran's 
dyspnea, however, the examiner estimated that could achieve 
between 3 to 4 METS.  

In sum, the records reflect that the veteran has a 
significant coronary artery disability.   He has undergone 
stenting for the coronary artery and numerous angioplasties.  
In addition, the record reflects that the veteran is 
symptomatic with angina and dyspnea upon exertion.  
Nevertheless, when applying the facts of the case to the 
rating criteria set forth above, the disability does not 
nearly approximate the criteria for a 100 percent evaluation; 
that is, there is no evidence of chronic congestive heart 
failure, or a showing that workload of 3 METs or less results 
in dyspnea, fatigue, angina, dizziness, or syncope, or; 
symptoms of left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  As such, an initial 
evaluation in excess of 60 percent is not warranted.  

Diabetes Mellitus

791
3
Diabetes mellitus
Ratin
g

Requiring more than one daily injection of 
insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational 
and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either 
progressive loss of weight and strength or 
complications that would be compensable if 
separately evaluated
100

Requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications 
that would not be compensable if separately 
evaluated
60

Requiring insulin, restricted diet, and regulation 
of activities
40

Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet
20

Manageable by restricted diet only
10
Note (1): Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation. Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.
Note (2): When diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test solely for 
rating purposes. 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2005).

The RO has assigned staged ratings for the veteran's service-
connected diabetes mellitus.  Accordingly, the Board will 
consider whether a higher evaluation is warranted during each 
period in question.  

During the period commencing May 1, 2001, the veteran was 
required to use insulin for control of his diabetes mellitus.  
He was directed to make changes to his diet.  A July 2002 VA 
treatment note indicated that the veteran's diabetes mellitus 
was stable, and that his blood sugar at home tested 114-170, 
depending on his diet.  In January 2003, the veteran was 
placed on a restricted diet and exercise, but this was during 
the recovery period following a cardiovascular procedure, and 
not due to diabetes mellitus.  He had forgotten his blood 
sugar log at home, but recalled that his fasting blood sugar 
at home ranged from 150-230.  While insulin use was required, 
there is no competent evidence during this initial period 
that diabetes mellitus resulted in regulation of activities, 
or other symptomatology consistent with a higher evaluation.  
As such, it follows that the criteria for an evaluation in 
excess of 20 percent were not met.  

In October 2004, the veteran underwent a VA examination for 
his diabetes mellitus.  At such time, he denied any 
ketoacidosis, but experienced mild, hypoglycemic reactions on 
a weekly basis.  The examiner noted that the veteran had 
peripheral neuropathy.  The diabetic amyotrophy syndrome 
prevented his ability to rise from a seated position and 
prevented his ability to walk unassisted.  Since October 
2004, the RO has assigned a 40 percent evaluation for the 
veteran's diabetes mellitus.  In addition, as discussed 
elsewhere in this decision, the veteran receives separate 
compensable evaluations for peripheral neuropathy affecting 
his bilateral upper and lower extremities.  While the veteran 
diabetes mellitus required insulin, restricted diet, and some 
regulation of activities, there is no competent evidence that 
he had episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a 
month visits to a diabetic care provider.  As such, during 
the period from October 27, 2004 to July 27, 2005, the 
criteria for an evaluation in excess of 40 percent have not 
been met.  

Since July 27, 2005, the RO assigned a 60 percent evaluation 
for the veteran's diabetes mellitus.  On such date, the 
veteran underwent another VA examination.  Therein, he denied 
any ketoacidosis events or hospitalizations for his diabetes 
mellitus.  He had no weight loss or gain since the last 
examination.  He saw his diabetic care provider every three 
months.  He took insulin once in the morning and once in the 
evening.  His activities were restricted, primarily due to 
his peripheral neuropathy.  Upon review of the foregoing, the 
Board finds that the criteria for a 100 percent evaluation 
are not met.  While the veteran requires more than once daily 
injections of insulin, there are no reported episodes of 
ketoacidosis, or hypoglycemic reactions requiring any 
hospitalizations.  The veteran's weight was stable, and he 
was not required to see his diabetic care provider on a 
weekly basis.  As such, while the diabetes mellitus is a 
serious disability, the severity of which does not nearly 
approximate the criteria for a 100 percent evaluation under 
Diagnostic Code 7913.  

Peripheral Neuropathy

The veteran is in receipt of separate initial 10 percent 
evaluations for peripheral neuropathy of his right and left 
lower extremities, as secondary to his service-connected 
diabetes mellitus.  Effective October 27, 2004, the RO 
assigned 40 percent evaluations for peripheral neuropathy 
affecting the right and left lower extremities.  The right 
and left lower extremity peripheral neuropathies are each 
evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 
8599-8520.  

When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" by using the first two digits of 
that part of the rating schedule which most closely 
identifies the part, or system, of the body involved and 
adding "99" for the unlisted condition.  See 38 C.F.R. § 
4.27.

Diagnostic Code 8520 contemplates either incomplete or 
complete paralysis of the sciatic nerve.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration. When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a 
(2005).

852
0
Paralysis of:
Ratin
g

Complete; the foot dangles and drops, no active 
movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost
80

Incomplete:

  Severe, with marked muscular atrophy
60

  Moderately severe
40

  Moderate
20

  Mild
10
862
0
Neuritis.
872
0
Neuralgia.
38 U.S.C.A. § 4.124a, Diagnostic Code 8520 (2005).

In these matters, an EMG study in October 2001 revealed 
mildly abnormal findings consistent with his diabetes.  His 
lower extremity pulses were intact except for the left 
dorsalis pedis.  On VA medical examination performed in 
October 2001, deep tendon reflexes were 2+ in the lower 
extremities.  Treatment reports from the VA medical center 
for the period from 2001 to 2002 were essentially negative 
for treatment of the condition.  During a VA peripheral 
nerves examination in February 2003, all deep tendon reflexes 
were present, but he had a distinct sensory loss in all four 
extremities.  The veteran could walk if forced to, although 
he had a history of mild stroke and bilateral hip 
replacement.  He used a wheelchair because the 15-year old 
bilateral hip replacement bothered him, and he was due for 
replacements.

These findings are essentially consistent with the 10 percent 
evaluation under Diagnostic Code 8520.  During the initial 
time period in question, peripheral neuropathy of the 
bilateral lower extremity was primarily manifested by sensory 
disturbances.  There was no competent evidence that the 
condition resulted in moderate incomplete paralysis of the 
sciatic nerve.  As such, for the period prior to October 27, 
2004, an initial evaluation in excess of 10 percent for 
either right or left lower extremity peripheral neuropathy is 
not warranted.  

For the period since October 27, 2004 the veteran's right and 
left lower extremity peripheral neuropathy is rated as 40 
percent disabling.  During this period, there is competent 
evidence that the bilateral lower extremity peripheral 
neuropathy resulted in diabetic amyotrophy syndrome, which 
prevented his ability to walk unassisted and profound sensory 
neuropathy.  Subjectively, the veteran was unaware of having 
any feet and where there were in space.  These symptoms are 
consistent with the 40 percent evaluation assigned for each 
lower extremity.  

The Board has considered whether the disabilities more nearly 
approximate the criteria for a 60 percent evaluation under 
Diagnostic Code 8520.  In this case, however, while there was 
evidence of mild atrophy of the proximal thigh muscles, and 
profound sensory neuropathy, marked muscular atrophy was not 
objectively confirmed.  In addition, upon examination he was 
still able to produce approximately 80 percent strength in 
the distal lower extremity muscles.  Moreover, the veteran 
was able to actively move the muscles below the knee.  As 
such, it follows that the criteria for a 60 or 80 percent 
evaluation under Diagnostic Code 8520 are not met.  

Effective Date for PTSD

Review of the veteran's claims folder reveals that in January 
1971, the veteran filed a claim seeking service connection 
for "nerves".  In a February 1971 decision, the RO denied 
the claim, finding that the veteran's passive aggressive 
personality was a constitutional or developmental abnormality 
not entitled to service connection benefits under the law.  

In March 1995, the RO received the veteran's claim seeking 
service connection for PTSD.  He identified VA outpatient 
treatment records.  VA outpatient treatment records for the 
period from March 1994 to February 1995 were associated with 
the claims file.  They did not, however, reveal a current 
diagnosis of PTSD.  In a June 1995 decision, the RO denied 
the claim.  The veteran disagreed with the denial of his 
claim and reported inpatient hospitalization for PTSD.  

Thereafter, the RO received a statement from a VA licensed 
clinical psychologist that indicated that the veteran was 
treated for PTSD since February 1995.  Also submitted was a 
VA medical records, dated February 1, 1995, that indicated 
that the veteran had PTSD-like symptoms.  Social Security 
Administration records revealed that the veteran was disabled 
since February 14, 1995 with affective disorders and anxiety 
related disorders.  

In a June 1996 decision, the RO granted the claim for service 
connection for PTSD.  A 100 percent evaluation was assigned, 
effective May 22, 1995.  The veteran disagreed with the 
effective date assigned, contending that an effective date in 
February 1995 was appropriate; as that was the first date he 
was treated and diagnosed with PTSD.  

Thereafter, in a July 1996 decision, the RO assigned an 
effective date of February 1, 1995 for PTSD.  

In July 1998, the veteran claimed that an effective date in 
1971 or 1972 was appropriate as that was the date he was 
initially treated for a nervous condition.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection or a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of an evaluation and an 
award of compensation based on an original claim or a claim 
reopened after final disallowance "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2005).  

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

In this matter, it is undisputed that the veteran did not 
file a claim for VA compensation for PTSD prior to February 
1995.  No correspondence from the veteran prior to this date 
contains any language that may be broadly interpreted as an 
informal claim for VA compensation for PTSD.  The veteran's 
previous claims, seeking service connection for "nerves" 
was denied by the RO in an unappealed rating action in 
February 1971.  Thereafter, the claims file shows no further 
activity from the veteran with regard to his claim for VA 
compensation for PTSD until March 1995.  

Correct application of the aforementioned law and regulations 
would support an effective date in March 1995, the date of 
receipt of the claim.  The Board will not disturb the RO's 
assignment of the February 1, 1995 effective date.   

The Board acknowledges the veteran's essential contention 
that the effective date for VA compensation for PTSD should 
extend to the date of his original claim for service 
connection for nerves on the basis of equity and fairness 
since VA ultimately allowed the claim.  

The Board further acknowledges that PTSD was not part of the 
rating schedule at the time of the veteran's initial claim 
for nerves in 1971, and that the addition of PTSD to the 
rating schedule in 1980 is considered a liberalizing VA 
issuance for the purposes of 38 C.F.R. § 3.114(a), it does 
not authorize a retroactive award for every grant of service 
connection for PTSD.  See VA O.G.C. Prec. Op. No. 26-97, 62 
Fed. Reg. 63,604 (1997).

Under applicable criteria, the effective date of an award 
made pursuant to a liberalizing act shall be fixed in 
accordance with the facts found.  Entitlement to an earlier 
effective date is not warranted unless the veteran met all 
the eligibility criteria for PTSD on the effective date of 
the liberalizing law and such eligibility existed 
continuously from that date to the date of claim.  Thus, 
while the addition of diagnostic code 9411 for PTSD may be 
considered a liberalizing issuance, a retroactive effective 
date cannot be assigned unless the evidence established that 
the veteran had PTSD as of April 11, 1980, and that the 
disability continued up to the date that the claim for 
compensation was filed in 1995.  Id.

The Board has reviewed all the evidence of record, to include 
the veteran's service medical and personnel records, the 
post-service medical records, and the lay statements he has 
submitted.  The Board finds, however, that there is no 
evidence of record which established a diagnosis of PTSD as 
of April 11, 1980, in order to warrant an earlier effective 
date in accordance with the liberalizing law.  In making this 
determination, the Board has considered the statement from 
the VA clinical psychologist in June 2003 which indicated 
that the veteran was highly disabled due to PTSD since 1969.  
The clinical records, however, due not show diagnoses of PTSD 
following service, and up until the date of his claim in 
1995.  

In the present claim, it is the law and not the facts which 
are dispositive of the effective date issue.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  The Board thus concludes 
that an effective date earlier than February 1, 1995, for a 
grant of service connection for PTSD is not warranted in this 
case under VA law and regulations governing effective dates 
for awards based on a claim for service connection.  38 
U.S.C.A. §§ 5108, 5110 (West 2002); 38 C.F.R. §§ 3.156, 3.400 
(2005).  Therefore, the appeal must be denied.  


ORDER

An initial evaluation in excess of 60 percent for coronary 
artery disease is denied.  

An initial evaluation for diabetes mellitus, in excess of 20 
percent from May 1, 2001 to October 26, 2004, 40 percent from 
October 27, 2004 to July 26, 2005 and 60 percent since July 
27, 2005 is denied.  

An initial evaluation for peripheral neuropathy of the right 
lower extremity, in excess of 10 percent from May 1, 2001 to 
October 26, 2004, and 40 percent disabling since October 27, 
2004 is denied.  

An initial evaluation for peripheral neuropathy of the left 
lower extremity, in excess of 10 percent from May 1, 2001 to 
October 26, 2004, and 40 percent disabling since October 27, 
2004 is denied.  

An effective date earlier than February 1, 1995, for the 
grant of service connection for post-traumatic stress 
disorder (PTSD) is denied.  


REMAND

With respect to the claim for entitlement to an effective 
date earlier than December 21, 2001, for adding a dependent 
child, the Board notes that this issue was one of several 
remanded by the Board to the RO in April 2004.  Following 
completion of the development set forth in the Board's remand 
directive, the RO was to readjudicate the claim and, if the 
claim was still denied, issue a Supplemental Statement of the 
Case.  

In the October 2005 Supplemental Statement of the Case, the 
RO advised the veteran that adjudication of the claim was 
deferred and that the veteran would be notified separately.  
It does not appear, however, that the RO readjudicated the 
claim.  See Stegall v. West, 11 Vet. 268 (1998).  (Indicating 
that if the Board proceeds with final disposition of an 
appeal, and the remand orders have not been complied with, 
the Board itself errs in failing to ensure compliance.)  As 
such, the matter must be remanded to the RO for 
readjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the issue of 
entitlement to an effective date earlier 
than December 21, 2001, for adding a 
dependent child.  If any benefits sought 
on appeal remain denied, the RO must 
furnish to the veteran an appropriate 
supplemental statement of the case (to 
include clear reasons and bases for the 
RO' s determinations) and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


